1

2

3
                                    UNITED STATES DISTRICT COURT
4
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
5

6     UNITED STATES OF AMERICA,                               1:15-cr-00105-LJO-SKO-2
7                                     Plaintiff,             ORDER ON REQUEST FOR EARLY
                                                             TERMINATION (ECF No. 112)
8     v.
9     JENNIFER GRACE BARTHEL,
10                                    Defendant.
11

12

13            The Court has received and reviewed the Defendant’s request for early termination of Supervised

14 Release (ECF No. 112), along with the Probation Officer’s January 8, 2019 letter in support. The Court

15 has also received an email dated January 8, 2019 from Assistant U.S. Attorney Carbajal, objecting to

16 early termination in light of the defendant’s violation of Supervised Release in June 2017. At that time,

17 she produced a confirmed positive test result for Opiates.

18            The objection is SUSTAINED, and the request is DENIED without prejudice.

19            The Court will entertain a renewed request in December of this year IF there are no more

20 violations.

21 IT IS SO ORDERED.

22         Dated:   January 9, 2019                          /s/ Lawrence J. O’Neill _____
                                                   UNITED STATES CHIEF DISTRICT JUDGE
23

24

25

                                                         1
